                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                            February 27, 2019
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk

                             CORPUS CHRISTI DIVISION

CORNELIUS MILAN HARPER,                              §
                                                     §
            Plaintiff,                               §
VS.                                                  §    CIVIL NO. 2:18-CV-304
                                                     §
STATE BOARD OF CRIMINAL                              §
JUSTICE, et al,                                      §
                                                     §
            Defendants.                              §

                                                ORDER

          The Court has received the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case, Dkt. No. 10, and Plaintiff’s Declaration
of Facts,1 Dkt. No. 12.
          After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 10, and DISMISSES WITH PREJUDICE
Plaintiff’s complaint for failure to state a claim and/or as frivolous under 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1). This dismissal counts as a “strike” for purposes of
28 U.S.C. § 1915(g). The Court therefore DIRECTS the Clerk to send notice of this
dismissal to the Manager of the Three Strikes List for the Southern District of
Texas as Three_Strikes@txs.uscourts.gov.
          Final Judgment will be entered separately.


          SIGNED this 27th day of February, 2019.


                                                      ___________________________________
                                                      Hilda Tagle
                                                      Senior United States District Judge




1   The Court will adopt Plaintiff’s Declaration of Facts as his objections to the M&R.


1/1
